                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  PENSION PLAN FOR PENSION TRUST                     Case No. 19-cv-06653-VC
  FUND FOR OPERATING ENGINEERS,
  et al.,
                                                     ORDER DENYING MOTION TO
                 Plaintiffs,                         DISMISS AND CONVERTING CASE
                                                     MANAGEMENT CONFERENCE TO
          v.                                         TELEPHONIC
  TRICOUNTY EXCAVATION, INC., et al.,                Re: Dkt. No. 26
                 Defendants.

       The motion to dismiss the counterclaim is denied without prejudice to the plaintiffs

raising the statute of limitations issue in its summary judgment briefing. The Court is tentatively

of the view that Tri-County Grading & Paving may properly raise defensive arguments regarding

its exemption from complete withdrawal liability that the arbitrator did not reach, though the

parties should be sure to address whether the case must be remanded to the arbitrator for

consideration of those arguments in the first instance.

       The hearing on the motion set for February 13, 2020 is vacated. The case management

conference set for that date is converted to a telephonic case management conference to take
place at 10:00 a.m. The plaintiffs shall provide the Court and all other parties a conference line

and applicable access code to use during the hearing by no later than 12:00 p.m. PST, on

February 12, 2020, by way of email to the Court (vccrd@cand.uscourts.gov) with a cc to

opposing counsel.

       IT IS SO ORDERED.

Dated: February 11, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
